DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s claim set filed 7/24/2018 is under consideration. Claims 1-20 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14945128, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the prior application provides general discussion of evaporation of plasma that has been combined with a placental membrane, and provides support for claims 1, 6 and 8. The disclosure of the prior application does not provide any support for the limitations of making the product with dehydration recited in claims 2-5, 7 and 9-20. Therefore claims 2-5, 7 and 9-20 are given the effective filing date of 05/09/2018.

Claim interpretation
The instant specification defines “acellular” as “means materials and mixtures with significantly reduced intact cell content… Acellular products may include some intact cells or remnants of cells, however, the effective agents within the product may be predominantly acellular components.” Therefore this definition is applied to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 10 recites the broad recitation 1% to 95%, and the claim also recites 10% to 80% and 50% to 70% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 also recites broad and narrow ranges and is therefore also indefinite.
Because claims 11-13 depend from indefinite claim 10 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Werber et al. (US Patent 9,132,156; of record in IDS filed 11/5/2018).
Regarding claims 1, 6 and 20, Werber teaches a therapeutic composition comprising: a harvested acellular amniotic membrane and a carrier fluid that is an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, wherein the membrane is dispersed in the fluid comprising the amniotic fluid (see claim l; column 11, lines 2-4; figure 4); Werber’s teaching of using the composition for therapeutic purposes reads on “collecting”.  Regarding claims 1 and 20, Werber teaches the amniotic fluid may be heated or allowed to evaporate, with or without vacuum, to concentrate the amniotic fluid (see column 11 lines 7-15); reads on partially dehydrating fluid from the composition to generate an impregnated biological membrane. Regarding claims 1 and 20, Werber teaches growth factors are concentrated in a therapeutic composition, whereby the concentration is higher than in the received donor tissue or fluid (see column 1 lines 45-50). Regarding claim 5, Werber teaches additional materials including diluents or a second therapeutic composition may be included with the amnion derived therapeutic composition (see 
Werber does not exemplify evaporating the amniotic fluid prior to the combining step, or from the combination of amniotic membrane and amniotic fluid. Werber does not exemplify adding additional plasma (amniotic fluid) to the composition.
It would have been obvious to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane. A person of ordinary skill in the art would have had a reasonable expectation of success in concentrating the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation concentrates factors in the fluid and Werber does not teach that the evaporation must be done in any order. The skilled artisan would have been motivated to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation is useful to concentrate the amniotic fluid.
It would have been obvious to add additional amniotic fluid to Werber’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in adding additional amniotic fluid to the composition because Werber teaches that diluents can be added and Werber establishes it is useful to add amniotic fluid. The skilled artisan would have been motivated to add additional amniotic fluid to Werber’s composition because Werber teaches that amniotic fluid is useful in the composition.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) as applied to claims 1, 5-7 and 20 above, and further in view of Samaniego et al (U.S. PGPUB 20150157761; reference A).
The teachings of Werber are discussed and relied upon above. 

Samaniego teaches a method of preparing tissue for therapeutic purposes comprising combining the tissue with a solution, and evaporating the solution (see abstract). Samaniego teaches the tissue may be amniotic tissue (see paragraph [0028]). Samaniego teaches final moisture content of the tissue following evaporation may be less than 10%, and that the evaporation method involves heating the tissue in a heating chamber (see paragraphs [0008] and [0060]).
It would have been obvious to combine Werber and Samaniego to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego establishes this is a suitable evaporation method for tissue. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego teaches this is a useful evaporation method for amniotic tissue for therapeutic uses.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Samaniego et al (U.S. PGPUB 20150157761) as applied to claims 1-2, 4-7 and 20 above, and further in view of Thermo Scientific (2016, Revolutionary solvent evaporation complete laboratory workflow; reference U).
The teachings of Werber and Samaniego are discussed and relied upon above. 
Werber does not teach evaporation using a centrifuge and removing the supernatant. 

It would have been obvious to combine Werber and Thermo Scientific to evaporate the fluid in Werber’s composition using centrifugation. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition using centrifugation because Thermo Scientific establishes this is a suitable evaporation method. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition using centrifugation because Thermo Scientific teaches this is a useful evaporation method.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 8-9, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728; reference B).
Regarding claims 8 and 18, Werber teaches a therapeutic composition comprising: a harvested acellular amniotic membrane and a carrier fluid that is an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, wherein the membrane is dispersed in the fluid comprising the amniotic fluid (see claim l; column 11, lines 2-4; figure 4); Werber’s teaching of using the composition for therapeutic purposes reads on “collecting”.  Regarding claim 8, Werber teaches the amniotic fluid may be heated or allowed to evaporate, with or without vacuum, to concentrate the amniotic fluid (see column 11 lines 7-15); reads on partially dehydrating fluid from the composition to generate an impregnated biological membrane. Regarding claims 8, Werber teaches growth factors are concentrated in a therapeutic composition, whereby the concentration is higher than in the received donor tissue or fluid (see column 1 lines 45-50). 
Werber does not exemplify evaporating the amniotic fluid prior to the combining step, or from the combination of amniotic membrane and amniotic fluid. Werber does not exemplify adding additional plasma (amniotic fluid) to the composition. Werber does not teach the amniotic membrane is the intermediate layer. 
Regarding claims 8-9, like Werber, Koob also is drawn to a therapeutic composition comprising a placental tissue component (see paragraphs [0007]-[0008]). Regarding claims 8-9, Koob teaches that the composition comprises one or more placental tissues selected from the amnion, chorion, intermediate tissue layer (see paragraphs [0008] and [0010]). Regarding claims 8-9, Koob teaches that the therapeutic composition permits the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment (see paragraph [0009]).
It would have been obvious to combine Werber and Koob to use Koob’s intermediate layer in Weber’s therapeutic composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using Koob’s intermediate layer in Werber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. The skilled artisan would have been motivated to use Koob’s intermediate layer in Weber’s therapeutic composition because Koob teaches said intermediate layer is useful in therapeutic compositions. Additionally, Koob teaches that these therapeutic compositions permit the attending clinician significant flexibility in treating the patient taking into account the purpose of the treatment. Alternatively, the skilled artisan would have been motivated to use Koob’s 
It would have been obvious to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane. A person of ordinary skill in the art would have had a reasonable expectation of success in concentrating the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation concentrates factors in the fluid and Werber does not teach that the evaporation must be done in any order. The skilled artisan would have been motivated to concentrate the amniotic fluid by evaporation before or after the step of combining with the membrane because Werber teaches that evaporation is useful to concentrate the amniotic fluid.
It would have been obvious to add additional amniotic fluid to Werber’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in adding additional amniotic fluid to the composition because Werber teaches that diluents can be added and Werber establishes it is useful to add amniotic fluid. The skilled artisan would have been motivated to add additional amniotic fluid to Werber’s composition because Werber teaches that amniotic fluid is useful in the composition.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728) as applied to claims 8-9, 16 and 18-19 above, and further in view of Samaniego et al (U.S. PGPUB 20150157761).
The teachings of Werber and Koob are discussed and relied upon above. 
Werber does not teach the level of evaporation (claim 10) or evaporation via heating (claim 12).

It would have been obvious to combine Werber and Samaniego to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego establishes this is a suitable evaporation method for tissue. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition to a level of about 10% using a heating chamber because Samaniego teaches this is a useful evaporation method for amniotic tissue for therapeutic uses.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728) and Samaniego et al (U.S. PGPUB 20150157761) as applied to claims 8-10, 12, 16 and 18-19 above, and further in view of Thermo Scientific (2016, Revolutionary solvent evaporation complete laboratory workflow).
The teachings of Werber, Koob and Samaniego are discussed and relied upon above. Additionally, Samaniego teaches that for evaporation, it is useful to use a temperature of below about 40 degrees Celsius (see paragraph [0008]).
Werber does not teach evaporation using a centrifuge and removing the supernatant. 

It would have been obvious to combine Werber and Thermo Scientific to evaporate the fluid in Werber’s composition using centrifugation. A person of ordinary skill in the art would have had a reasonable expectation of success in evaporating the fluid in Werber’s composition using centrifugation because Thermo Scientific establishes this is a suitable evaporation method. The skilled artisan would have been motivated to evaporate the fluid in Werber’s composition using centrifugation because Thermo Scientific teaches this is a useful evaporation method.
Regarding the limitation wherein the centrifugal is operated at 200-1000 times gravity, the speed at which the centrifuge is used is result effective as higher speeds will concentrate the sample to a greater degree in less time. Additionally, Thermo Scientific teaches software controlling the evaporation process can be optimized.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent 9,132,156) in view of Koob et al (U.S. PGPUB 2014/0271728) and Samaniego et al (U.S. PGPUB 20150157761) as applied to claims 8-10, 12, 16 and 18-19 above, and further in view of Werber et al (WO 2015/134936; of record in IDS filed 10/18/2021; herein after “Werber 2”).

	Werber does not teach the amount of amniotic fluid added to the composition.
	
Werber 2, like Werber, teaches a therapeutic composition comprising: acellular amniotic membrane particles; a carrier fluid, wherein the carrier comprises an acellular amniotic fluid, and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells, and wherein the acellular amniotic membrane fraction is combined with the amniotic fluid (see claims 1, 8-9 and 13-15).  Regarding claims 14-15 and 17, Werber teaches adjusting the amount of amniotic membrane needed to obtain a concentration of 1cm2/mL of therapeutic solution (see paragraph [0103]); while Werber does not teach the weight of 1cm2 of tissue, it appears that this 1:1 ratio is within the claimed range, or is an obvious variant of the claimed range. 
It would have been obvious to combine Werber and Werber 2 to use the concentration of amniotic fluid taught by Werber 2 in Werber’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using the concentration of amniotic fluid taught by Werber 2 in Werber’s method because Werber 2 exemplifies that this is a useful amount. The skilled artisan would have been motivated to use the concentration of amniotic fluid taught by Werber 2 in Werber’s method because Werber is silent as to the amount of amniotic fluid that should be added and Werber 2 provides guidance on this step.
It would have been obvious to combine Werber and Werber 2 to add the same amount of amniotic fluid to the composition after the dehydration step. A person of ordinary skill in the art would have had a reasonable expectation of success in adding the same amount of amniotic fluid to the composition after the dehydration step because Werber 2 exemplifies that this is a useful amount to have in the composition. The skilled artisan would have been motivated to add the same amount of amniotic fluid to the composition after the dehydration step because while Werber teaches the benefits of dehydrating the amniotic fluid, both Werber and Werber 2 teach that it is also useful to have amniotic fluid in the final product.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653